Citation Nr: 1223147	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2001 RO rating decision.  

In October 2001, the Board issued a decision denying an evaluation in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD) and denying entitlement to a TDIU rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In November 2002, the Court issued a single-Judge, Memorandum Decision vacating the Board's decision.  VA in turn appealed the Court's decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  

In January 2004, the Federal Circuit issued a decision vacating the Court's decision and remanding the case to the Court for further consideration.  

In March 2006, the Court issued an en banc decision affirming the Board's denial of the claim for an increased rating for the service-connected PTSD and vacating and remanding the matter of a TDIU rating for further development.  

The Court's decision was appealed to the Federal Circuit, which issued a decision in June 2007 affirming the Court's decision of March 2006.  

In January 2008, the Board remanded the claim for a TDIU rating to the RO via the Appeals Management Center (AMC), in Washington, DC in order to comply with the Court's instructions.  

In July 2009, the Board again remanded the claim for a TDIU rating so that the Veteran could be provided with notice consistent with the Veterans Claims Assistance Act (VCAA), outstanding treatment records could be obtained, and the Veteran could be scheduled for another examination.  

Most recently, in January 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Veteran and his attorney have been provided with copies of this VHA opinion, and copies have been associated with the claims file.  

In a related matter, in a December 2011 Additional Argument and Evidence Submitted in Support of Claim, the Veteran's attorney argued that the Board had erroneously treated the matter of a higher initial rating in excess of 30 percent for the service-connected PTSD and the matter of entitlement to an extraschedular total rating based on unemployability as two different claims.  

The Veteran's attorney cited to the cases of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a total rating based on individual unemployability is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation) and Bond v. Shinseki, 659 F.3d 1362 (Fed.Cir. 2011) (holding that VA was required to determine if a submission filed during the appeal period constituted new and material evidence relating to a pending claim), and argued that the June 1999 claim had not become final.  

However, the Veteran executed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in January 2001, and his attorney presented a claim of entitlement to an increased initial evaluation as a separate matter that was already on appeal.  As noted, the TDIU claim was adjudicated in a June 2001 RO rating decision.  

Also as noted, the Court issued an en banc decision affirming the Board's denial of the claim for an increased rating for the service-connected PTSD, which was affirmed by the Federal Circuit, in June 2007.  

Moreover, the Veteran's claim for a TDIU rating of an extraschedular basis is a separate matter from any extraschedular considerations that would come from an award pursuant to 38 C.F.R. § 3.321 and must be adjudicated separately.  

The Court has made it clear that, as is the Veteran's case, an extraschedular total rating based on individual unemployability and an extraschedular rating are different.  Thun v. Peake, 22 Vet. App. at 117; Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).  

An extraschedular rating is awarded pursuant to 38 C.F.R. § 3.321 when the service-connected disability presents a marked interference with employment.  On the other hand, a total rating based on individual unemployability on an extraschedular basis is assigned pursuant to 38 C.F.R. § 4.16(b) when the service-connected disability precludes substantially gainful employment.  See also 38 C.F.R. § 3.340, 3.341, 4.19 (2011).  

While the holding in Rice includes a finding that the claim for a TDIU rating is essentially a component of the claim for higher rating, the Courts have not indicated that a claim for higher rating is essentially a component of a claim for TDIU.  

In this case, the Veteran clearly filed his claim for a TDIU rating as a separate matter from his claim for a higher initial evaluation.  

Further, the Veteran and his attorney have repeatedly addressed his claim as entitlement to a TDIU rating for the service-connected PTSD and have acknowledged that this is on an extraschedular basis.  

As such, the appeal of the claim for an increased rating for the service-connected PTSD accordingly is not part of the current appeal for the purpose of appellate review, and the Board has no jurisdiction with respect to this issue.  

Therefore, the most appropriate action to take in this matter is to refer the matter of an evaluation in excess of 30 percent for the service-connected PTSD, which has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the June 2007 Federal Circuit Decision to the attention of the RO.  

Unfortunately, the matter pending on appeal must again be remanded to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

After reviewing the record, the Board finds that another remand is required in this appeal because outstanding treatment records have been identified since the last Board remand, but have not yet been associated with the claims file.  The VA has not met its duty to assist.  

Specifically, the Board notes that, throughout his appeal, the Veteran and his representative have submitted letters from a VA psychiatrist.  

Notably, in two "Evidence Submissions" by the Veteran's attorney, letters from the physician, dated in November 20, 2007 and December 19, 2007, were referenced.  The attorney cited to specific passages in both of these letters when arguing on behalf of the Veteran; however, a review of VA treatment records did not contain the medical opinion letters referred to by the attorney.  

In following the July 2009 Board remand directives, the RO contact the Veteran in December 2009 and requested that he provide information regarding his treatment with this physician.  

The RO made notation in the claims file of various attempts to obtain related VA treatment records.  Further, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

However, in a statement received in January 2010, the Veteran's attorney responded to the December 2009 letter and indicated that the physician worked at the "Calcutta, Ohio Community Based Outpatient Clinic."  The attorney requested that the relevant treatment records be obtained from this physician.  

It is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, during a June 2010 VA examination, the Veteran indicated that he was receiving benefits from the Social Security Administration (SSA).  

Where VA has actual notice that an appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2) (2011).  

As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  

A review of the record reveals that VA has not attempted to obtain these federal records of which VA is on notice.  The June 2010 VA examination report is not clear if the SSA award is based on age or disability.  Under these circumstances, the Board finds that a remand is required to obtain the outstanding SSA records.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to his claim for a TDIU rating, to specifically include those from the Calcutta, Ohio Community Based Outpatient Clinic. In particular, the RO must seek to obtain letters from Dr. Miller, dated in November 20, 2007 and December 19, 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO must take all indicated action to contact SSA and request all documents pertaining to any award or denial of disability benefits from SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case that and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  




